Exhibit 10.2
 
Department of Subsurface Use for the Ural Federal District
(Uralnedra)
 
(Name of authority issuing the license)
 
SUBSURFACE LICENSE


К
У
Г
   
0
0
9
3
9
   
Т
Э
Series
 
Number
 
Type of License



Issued to
Koklanovskoe
 
(Business entity obtaining the license)
 
Limited Liability Company
   
represented by
Glushkov Igor Yevgenievich, director
 
(Full name of the person representing the businesses entity)
   

 
with designated purpose and activity types
geological exploration, prospecting and production of tungsten and molybdenum
ores at Koklanovskoe occurrence

 
The subsurface area is located
30 km to the south-south-west from the town of Kataisk and
 
(Name of the settlement)

 
7 km to the south-west from the settlement of Ulugushskoe of the Kataisk
district, Kurgan region
 
district, region, territory, republic)
 
Description of the subsurface area boundaries, coordinates of corner points,
copies of topographic sheets,
cross-sections etc. are provided in Appendix
1, 3, 6.
 
(Appendix No.)

 
The subsurface area has the status of
geological allotment for the period of geological exploration
(Geological or mining allotment)

  and of mining allotment for the period of prospecting and production
 
The License is valid till
February 5, 2036
 
(Day, month, year)



Stamp of the state registration



 
The Federal Agency for Subsurface Use
Department of Subsurface Use
for the Ural Federal District
 
(Name of the agency for management of the State Fund of Subsurface Resources)
 
REGISTERED
   
February 07, 2011
   
Register reference number 939
   
Signature of the authorized registrar
   
Signature – V.A. Krupets
       



 
 

--------------------------------------------------------------------------------

 
The documents (appendices) below are integral parts of this License:


1. Conditions of subsurface use,  8      pages;
2. Copy of the Decision being the basis for granting of the License, which has
been made pursuant to Clause 101 of the Subsurface Law of the Russian
Federation, 1        page;
3. Location plan of the land plot,  1       page;
4. Copy of the State Registration Certificate of the legal entity, 1       page;
5. Copy of the Tax Registration Certificate of the subsurface
user, 1       page;
6.
Document on  2       pages, containing information on the land plot, which
specifies:

Administrative and territorial location of the subsurface area, including the
boundaries of the natural areas of preferential protection, as well as of the
areas of restricted or prohibited land use shown on the location plan of the
subsurface area;
Geological description of the area, including mineral deposits and their
reserves (resources);
Reviews of works previously performed in the subsurface area; presence of any
mine workings, wells or any other objects, which may be used during operations
in the area;
Information on recovered mineral products over the period of subsurface use (in
the event the mining operations were previously performed);
Presence of other users of subsurface resources within this subsurface area;
7. The list of prior users of the subsurface area (in the event the subsurface
area was previously in use) with specification of the basis, the periods of
assignment for use (transfer of right) of the subsurface area and termination of
the license for use of this subsurface area (shall be specified in case of the
license conversion), 1       page;
8. Summary on the subsurface user, including legal address of the subsurface
user, banking details and contact telephones,  1       page;
9. Other appendices _______________________________________________________
(Name of the documents, number of pages)
 


Authorized executive officer
of the agency issuing the license
Head of the Department
(Position and full name of the person signed the license)
Sergey Alexandrovich Rylkov
Signature:
(signature)
Stamp, date:
February 4, 2011



The Seal of the Federal Agency for Subsurface Use
Department of Subsurface Use for the
Ural Federal District (Uralnedra)
 
 
 

--------------------------------------------------------------------------------

 